   Case: 1:99-cr-00016-WAL-GWC Document #: 413 Filed: 12/17/20 Page 1 of 3




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
HERNAN NAVARRO,                                  ║
                                                 ║
                        Petitioner,              ║
                                                 ║   1:99-cr-00016-3
        v.                                       ║
                                                 ║
UNITED STATES OF AMERICA,                        ║
                                                 ║
                                                 ║
                        Respondent.              ║
________________________________________________ ║

TO:     Hernan Navarro, Pro Se
             #1207836
             P.O. Box 860
             Oakwood, VA 24631

                                               ORDER

        Before the Court is Petitioner Hernan Navarro’s Motion for Reconsideration (ECF

No. 410). Although Navarro addresses the District Judge in the text of the motion, the Court

will construe it as a motion for reconsideration under LRCi 7.3 that the undersigned may

adjudicate.

        Navarro requests reconsideration of the undersigned’s orders denying him free

transcripts (ECF Nos. 393, 400). In the most recent order, the Court noted that Navarro

must pay the appropriate fee for transcripts (ECF No. 400 at 2). The Clerk’s Office then

compiled all the transcripts requested by Navarro and calculated a total cost of $943.50

(see ECF No. 403 at 2).

        As a basis for his motion, Navarro asserts that indigents are entitled to free

transcripts under 28 U.S.C. § 753 (f) (2000) and U.S. v. Horvath, 157 F.3d 131 (2d Cir. 1998)
    Case: 1:99-cr-00016-WAL-GWC Document #: 413 Filed: 12/17/20 Page 2 of 3




(ECF No. 410 at 1). Navarro also states that he “cannot afford to pay hundreds of dollars for

[his] transcripts,” including other related claims. See id. at 1-4. In addition, Navarro

resurrects claims in previous motions to vacate under 28 U.S.C. § 2255 found meritless by

the District Judge, as well as claims in successive habeas petitions recommended as a

meritless by the undersigned (see generally ECF Nos. 338, 368, and 410).1

        Under LRCi 7.3, a party may move for reconsideration within 14 days after entry of

an order based on intervening change in controlling law; availability of new evidence, or;

the need to correct clear error or prevent manifest injustice. LRCi 7.3.

        Here, Navarro moves for reconsideration to correct clear error in denying free

transcripts. Yet, while Navarro moves for reconsideration of ECF No. 400 within 14 days of

entry of the order, he does not do so to ECF No. 393. However, since both motions involved

requests for free transcripts, the Court will overlook untimeliness and entertain the merits

of this motion.

        Under 28 U.S.C § 753(f)

        Fees for transcripts furnished in proceedings brought under section 2255 of
        this title to persons permitted to sue or appeal in forma pauperis shall be paid
        by the United States out of money appropriate for that purpose if the trial
        judge or circuit judge certifies that the suit or appeal is not frivolous and that
        the transcript is needed to decide the issue presented by the suit or appeal.

28 U.S.C § 753(f) (2000). Here, the District Judge has found Navarro’s previous section

2255 motions meritless (i.e., frivolous) (ECF No. 338 at 24). Also, the undersigned has

recommended that the District Judge dismiss later 2255 motions as meritless (see ECF No.



1 Since Navarro styles his motion as a reconsideration of ECF Nos. 393 and 400, related to his requests for
free transcripts, the Court will entertain the subject of free transcripts; however, if Navarro wants this Court
to examine another habeas petition, he must style the motion as such.
   Case: 1:99-cr-00016-WAL-GWC Document #: 413 Filed: 12/17/20 Page 3 of 3




368 at 11). That the trial judge has not ruled on this report and recommendation does not

necessarily rule out that these later 2255 motions are frivolous. Accordingly, § 753(f) does

not provide that the United States should pay the fees for Navarro’s transcripts.

       Moreover, U.S. v. Horvath, 157 F.3d 131, stands for the proposition that a § 753(f)

motion is ripe when a § 2255 motion has been filed. Horvath, 157 F.3d at 133. Navarro has

filed § 2255 motions, but past § 2255 motions have been found frivolous by the District

Judge and pending § 2255 motions have been recommended as frivolous by the

undersigned; therefore, free transcripts are unwarranted under § 753(f). Accordingly, the

undersigned has not committed clear error, so reconsideration is denied.

       Under LRCi 72.2, Navarro may object to this non-dispositive order and have the

District Judge decide the objection by

       Fil[ing] a notice of objection or objection which shall specifically designate the
       order or part thereof objected to and the basis for the objection.

LRCi 72.2. Objections must be made within 14 days from entry of this order. See LRCi 7.1;

see also LRCi 72.4 (“[t]he provisions of Rule 7.1 shall govern objections to a Magistrate

Judge’s non-dispositive order under 72.2….”). Also, instead of styling objections as motions

to reconsider, Navarro should style these filings as “Objection to Magistrate’s Order.”

       WHEREFORE, it is now hereby ORDERED:

       Petitioner Hernan Navarro’s Motion for Reconsideration (ECF No. 410) is DENIED.

                                                   ENTER:


Dated: December 17, 2020                           /s/ George W. Cannon, Jr.
                                                   GEORGE W. CANNON, JR.
                                                   U.S. MAGISTRATE JUDGE
